Examiner’s Amendment and Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021, in which claims 8-10 and 29-30 were amended, has been entered.  Claims 25-26 have now been canceled by Examiner’s Amendment (see below), and claims 8-10, 12 and 29-30 are allowed.
In accordance with 37 CFR 1.126, claims 8-10, 12, and 29-30 will be renumbered as claims 1-6 in the issued patent.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims directed to non-elected invention canceled
This application is in condition for allowance except for the presence of claims 25-26, directed to an invention non-elected without traverse, and not eligible for rejoinder.  Accordingly, claims 25-26 have been canceled (see MPEP 821.02).


Examiner’s Amendment
The application has been amended as follows: 
	Claims 25-26 are canceled.





















The following is an examiner’s statement of reasons for allowance. 
Applicant has amended independent claim 8 to clarify the claimed invention, with the claim now clearly specifying treating a vascular malformation comprising endothelial cells having one of two particular mutations, with an effective amount of puromycin or a puromycin analog being administered to the vascular malformation. The amendment of claim 8 has overcome the rejections under 35 USC 112(b), and applicant’s arguments at pages 4-7 of the Reply are persuasive with regard to the enablement of the invention of the amended claims; the preponderance of the evidence supports a conclusion that one of skill in the relevant art could practice the invention as now claimed without undue experimentation.  Accordingly, claims 8-10, 12, and 29-30 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634